Citation Nr: 1409613	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include atelectasis. 

2. Entitlement to service connection for an acquired psychiatric disorder, other than anxiety disorder, not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran service on active duty from January 1978 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2004 and January 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Subsequently, the Board denied these and other pending claims in an October 2007 decision.  The Veteran then appealed the denial of his claims to the United States Court of Appeals for Veterans Claims (Court). 

In a March 2011 decision, the Court affirmed the Board's denial of several claims and vacated and remanded several issues, including: whether new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD; a claim for entitlement to service connection for a broken eardrum, and a claim for entitlement to service connection for a lung disorder, to include atelectasis. 

In a February 2012 decision, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The claims for service connection for an acquired psychiatric disorder, to include PTSD, a broken eardrum, and a lung disorder, to include atelectasis, were remanded by the Board in February 2012 and August 2012 for further development. 

In December 2012, the Board denied the claim of entitlement to service connection for a broken eardrum, and remanded the claims relating to an acquired psychiatric disorder/PTSD, and a lung disorder for further development.

Most recently, in July 2013, the Board again remanded the claims pertaining to the lungs and an acquired psychiatric disorder for further development.  Pursuant to the requested development, the RO granted service connection for an acquired psychiatric disorder (anxiety disorder NOS) in an October 2013 rating decision.  As the Veteran's claim for service connection included PTSD, the Board must consider whether separate service connection is warranted for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Additional evidence has been submitted to the Board without any indication the Veteran was waiving his right to have the RO initially consider this evidence. See 38 C.F.R. § 20.1304 (2013).  However, it is not necessary this evidence be returned to the RO for initial consideration since it is either not pertinent to the issue remaining on appeal and/or merely duplicative of evidence already of record that the RO already has considered in the first instance.  

Lastly, a review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems do not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran is not currently diagnosed with a lung disorder. 

2. The Veteran does not have an acquired psychiatric disorder other than a service-connected anxiety disorder NOS. 


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a lung disorder have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for establishing entitlement to service connection for a psychiatric disorder, other than anxiety disorder, NOS, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.   

The Veteran has not alleged prejudice with respect to notice and none is found by the Board. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in April 2004, June 2004, August 2005, November 2005, and March 2006 of the criteria for establishing service connection for a lung disorder and a psychiatric disorder, as well as his and VA's respective duties for obtaining evidence.  The correspondence of April 2004, June 2004, and November 2005 addressed the first three of these notice elements and predated the initial adjudication by the RO in January 2006.  Subsequently, he was notified of how VA determines disability ratings and effective dates in the March 2006 correspondence.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

The Board recognizes that, as part of its duty to assist, VA is obligated to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant has a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may be associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Pursuant to the Board's February 2012 remand, the RO scheduled the Veteran for a February 2012 VA examination to address his claimed lung and psychiatric disorders.  The Veteran presented for the mental/PTSD VA examinations; however, he refused a new VA respiratory examination in March 2012, and declined chest x-rays and/or other testing.  He stated that his rating could take place based on his prior respiratory examination.  Consequently, any information that may have been elicited in support of the Veteran's claims has not been obtained because of his unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims "is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  With respect to the lung claim, the Board has no recourse but to decide the appeal based on the evidence of record as the Veteran has not provided good cause for his failure to cooperate with the VA examinations. See 38 C.F.R. § 3.655. 


In addition, in its February 2012 and July 2013 remands, the Board requested that the Veteran specify all private and VA medical care providers who currently treat him for any acquired psychiatric disorder and lung disorder. See Wood, 1 Vet. App. at 193 (noting that a claimant cannot passively wait for help in those circumstances where he may or should have essential information).  The Veteran has refused to cooperate with VA on this remand in terms of completing lung examinations or obtaining additional evidence.  While VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove any of his claims. 

The Board also notes that the Veteran and the RO made efforts over the years to obtain what the Veteran considered were additional service treatment records. These efforts included the Veteran completing a National Archives Form 13042 (Request for Information Needed to Locate Medical Records) in approximately May 2006 for Navy hospital records.  The Board is unaware whether such records ever existed.  None have been associated with the claims file and the Veteran stated in June 2001 that he did not seek medical treatment after a basic training injury. 

According to other information in the voluminous claims file, in March 1991 the Marine Corps furnished the Veteran with a copy of his service medical records. In June 1995, the Commanding General at Parris Island wrote the National Personnel Records Center (NPRC) authorizing release of the Veteran's service treatment and personnel records. The general wrote that the Veteran had informed him that his records had been flagged and could not be released unless authorized by a general officer.  The general also noted that the Veteran contended that the NPRC maintained a microfiche file related to his alleged injuries in service.  The general wrote that he also had no objections to the release of any microfiche file. 

A September 1995 letter from the service personnel branch indicated that the Veteran had sued the NPRC for a writ of mandamus for a microfiche copy of his record.  The letter informed the Veteran that his service records existed only in paper form and had been provided to him on numerous occasions over the past few years.  A February 1996 NPRC document indicated that the Veteran's service records only existed in paper form, that he had been provided these copies numerous times over the years, and that the number the Veteran considered a microfiche file was the number assigned to the Veteran's paper service and medical record. 

In April 2001, the Marine Corps provided the Veteran with copies of his personnel and medical file as well as unit diaries pertaining to service at the Marine Corps Recruit Depot at Parris Island where information pertaining to other individuals had been deleted.  There is no indication in the voluminous claims file that the Veteran ever submitted copies of these redacted unit diaries to VA or asked VA to request such copies.  March 2006 correspondence from the NPRC to the Veteran indicates that the Veteran did not believe he had received all of his service records when the Marine Corps provided him with copies on prior occasions.  Nevertheless, the Board is satisfied that both the Veteran and the RO have attempted to secure all of the Veteran's service treatment and personnel records over the years, that such are in the claims file, and that any further search for claimed missing service records would prove futile. 

Therefore, the Board finds that the duty to assist has been fulfilled in this appeal as service, VA, and private medical records relevant to these claims have been requested or obtained and the Veteran was scheduled for VA examinations concerning the service connection claims decided in this appeal.  The Board finds that there has been substantial compliance with all pertinent VA laws and regulations and that the available medical evidence is sufficient for an adequate determination of these claims. 

Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The designated chronic diseases include psychoses.  However, the definition of psychoses for this purpose does include any of the Veteran's mental health diagnoses of record. See 38 C.F.R. § 3.384 (2013). See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to personality disorders, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation. (Emphasis added).  

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board may weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

1. Lung Condition - Factual Background 

The Veteran contends that he has a congenital lung condition that was aggravated by his approximately 6 weeks of active duty service. 

Service treatment records do not reflect complaints, treatment, or diagnoses relating to a lung condition or abnormal lung function.  The Veteran's September 1977 enlistment examination noted no lung abnormalities, and the Veteran himself denied any shortness of breath in the accompanying report of medical history.

Following service, VA treatment records dated in February and March 1989 reflect complaints of a "breathing disorder."  The Veteran stated that he had experienced shortness of breath with exertion, pain in the upper chest, and wheezing for at least one year.  The diagnostic impression was asthma versus allergies.  Chest x-rays were normal.  After pulmonary function tests (PFTs) were performed (which revealed normal lung capacity, ruling out restrictive lung disease), the Veteran was ultimately diagnosed with allergies and referred to the allergy clinic.  Notably, there were no findings relating to a congenital lung condition or defect, nor did the Veteran report any such condition at the time. 

Private treatment records from Dr. Piper, dated from 1989 to 1991, show that the Veteran was followed for "chest problems" and breathing problems, including chest pain and congestion.  Objective examination of the lungs and chest were normal throughout.  Diagnostic impressions included bronchitis and chest pain. 

VA treatment records dated from 1993 to 2001 reflect some complaints of productive coughing but consistently normal objective evaluations of the lungs. Some diagnostic impressions included chronic bronchitis. 

Of note, an October 1999 VA pulmonary consult report showed that the results obtained by a spirometry examination were not consistent or reliable and that while they suggested a possible restrictive pattern, the VA physician was "skeptical."  In this regard, lung volumes and DLCO were not conducted because the Veteran did not cooperate; the Veteran's chest x-rays were otherwise normal.  In sum, the VA physician stated that he did "not understand [the Veteran's] problem and that there was little evidence to support his complaints.  There was no obvious parenchymal disease on chest x-ray and PFTs were equivocal at best.  Crackles in the left base were shown and the examiner stated that his could be related to bronchiectasis from childhood infections or a neuromuscular problem resulting in restriction due to muscle weakness and consequently shortness of breath.  However, this had apparently been present "since childhood" without deterioration, per the Veteran, and as such, it was very difficult to ascribe the symptoms to a particular activity. The examiner concluded by noting the following: "It is clear that [the Veteran] does not have a progressive illness.  I suspect some of his claims are exaggerated." 

A September 1999 private treatment record from Dr. E.C.B. noted breathing difficulties (e.g., "Birth defect. Stayed in incubator for nine months.  Birth weight 1.7 ounces."), lack of oxygen supply, and 3/4 lung, among other physical disorders. Dr. E.C.B.'s office social worker noted in a March 2003 private treatment record, as did Dr. R.L.C, a VA psychologist, in October 2001 correspondence, that the Veteran was born with underdeveloped lungs, described as "congenital 3/4 lungs," and that he was not able to keep up with military training due to decreased respiratory volume.  Dr. R.L.C. opined that this pulmonary physical deformity led to his inability to perform during basic training. 

Likewise, in April 2001 and November 2001 letters from C.H. (Dr. E.C.B.'s office social worker), it was noted that the Veteran was "reportedly" born with a breathing difficulty which resulted in an impairment to his lung and that he has experienced breathing problems since birth. She further noted that, among other disabilities, the "presenting problems" included "service connected" breathing difficulties (lung disease emphysemic in nature). 

A June 2001 letter from O.C.H., a VA social worker, noted the following with respect to the Veteran's claimed lung condition: "He has several military reports which show he should never have been accepted into the service with his medical problems.  He shows that he was born with a congenital lung condition and the military was aware of this when he was accepted into the Marines. When he was not able to keep up with the others in his outfit, his superiors and fellow recruits regularly harassed him...It seems many of [the Veteran's] emotional and current medical problems may very well be related to his military experiences under these circumstances." 

A letter from Dr. R.L.C., Ph.D., (VA) in October 2001 noted that the Veteran's pre-existing lung disorder was aggravated during his brief period of active duty in 1978. 

An October 2001 letter from R.L.C., Ph.D. (VA) notes that the Veteran "should be rated service connected for PTSD.  This is due to his pre-existing conditions (congenital 3/4 lungs) being aggravated during his active duty service." 

During his December 2002 Board hearing, the Veteran testified that he was receiving treatment at the VA Medical Center.  He stated that he could not keep up with the physical demands of basic training because of a birth condition regarding his lung.

In a June 2003 memorandum, the Office in Charge of the Recruit Administration Center at Parris Island stated that the Marine Corps was unable to identify the Veteran's condition at enlistment and that the Veteran's respiratory system was not receiving the adequate air volume that was needed to perform exhausting duties of recruit training.  A September 2003 note from the commanding officer at the Beaufort Naval Hospital stated that it appeared that the Veteran was not given the proper medical evaluation during his recruit training at Parris Island. 

In an undated letter from R.L.C. he stated that he concurred with the June 2003 memorandum and that "it appears that the patient is eligible for SC (PTSD and lung condition)." 

In an April 2003 statement, the Veteran explained that he and his twin brother were both born prematurely with lung atelectasis; that he weighed a little over one pound at birth; that he stayed in an incubator for nine months; and that all of his medical problems stemmed from that point. 

An April 2005 letter from Dr. C.F.S., M.D., (private physician) reflects that the Veteran had been under his care for the past eight years and that he was currently being treated for chronic pulmonary atelectasis, and bronchial asthma, among other disorders. 

An April 2005 letter from C.H, M.S.W., indicates that the Veteran "began treatment with our agency in 1979" to address the issues surrounding "severe pulmonary loss and impairment due to 3/4 lung condition (at birth) and the aggravation thereof because of his military experience(s)." She stated that the Veteran continued to suffer from these issues. 

A February 2006 letter from C.H., Dr. E.C.B.'s office social worker, again indicates that the Veteran was born with underdeveloped lungs and that he was not able to perform and maintain progress while in the military due to decreased respiratory volume. 

The Veteran cooperated with a February 2012 VA pulmonary function test that showed a provisional diagnosis of dyspnea, but refused to appear for chest x-rays or a comprehensive VA respiratory examination in March 2012.  A May 2012 VA addendum report for the PFT examination indicated that the PFT was "suboptimal" and that no airflow limitation was noted.  However, a low FVC suggested a "restrictive process."

Pursuant to the Board's August 2012 remand, the Veteran was afforded another opportunity to attend a VA respiratory examination, but he again refused to appear for such examination.  As such, upon remand in December 2012, the Board requested that a VA respiratory physician review the claims file and answer questions relevant to the presumption of soundness and congenital conditions.

The January 2013 VA examiner opined that the Veteran's lung condition was less likely than not incurred in or caused by service.  The rationale provided included the following: (1) that the Veteran had self-reported that he was born premature with congenital lungs conditions, however, his entrance examination was normal; (2) he only served six weeks before being discharged from service for inability to conform to military behavior; (3) his service treatment records showed no ongoing treatment or condition for the lungs and his discharge examination was normal and he had signed that he had no physical condition at discharge; (4) he self-reported congenital atelectasis, but VA pulmonary testing did not show a lung condition, and he had refused the C&P examination, chest x-rays, and repeat PFTs; and (5) the February 2012 PFT was an invalid test due to non-cooperation of the Veteran.  In sum, the examiner stated that there was no evidence of an abnormal lung condition.

Most recently, in September 2013, the Board obtained another VA opinion.  The examiner reviewed the entire claims file, to include all 9 volumes of records, private physicians' statements, the Veteran's statements, VA treatment records, and all prior VA examination reports.  The examiner opined that the claimed lung condition was less likely than not incurred in or caused by in-service injury, event, or illness.  With respect to the provided rationale, the examiner stated that no congenital lung disorder was noted or reported on his entrance examination.  Further, after discharge from his six weeks of service, "he later appeared to have self-reported a congenital lung disorder."  The examiner generally explained that, if a person goes to a new physician and states that they have a congenital lung disorder from pre-mature birth, a physician will accept that statement from the patient and write it into the chart.  A congenital lung condition is a permanent situation, and not one that will appear and disappear.  Further, explained the VA examiner, there was no congenital lung condition noted upon entry and no congenital condition found on VA examination.  Rather, the VA examination found a normal chest x-ray, and such finding would be incompatible with a congenital lung disorder.  Moreover, on September 1977 enlistment examination, the Veteran signed that he did not have a history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  The examiner also noted that, in March 1978, the Veteran signed a statement after discharge that he had been examined and was considered physically qualified for discharge.

The VA examiner went on to note that the Veteran had been non-compliant with several PFT tests, which are "absolutely dependent on compliance by the patient."  In this case, it was documented that the Veteran did not comply with the PFT examination, so the results were invalid.  Invalid results cannot be used to make a medical opinion, diagnosis, or evaluation.  His October 1999 PFT results showed that they were not consistent or reliable, and are therefore, unreliable, and the October 1999 VA pulmonary consultation indicated that the Veteran's claims were exaggerated.  The Veteran refused a comprehensive VA pulmonary examination in March 2012 and the May 2012 addendum to the PFT indicated that the test was suboptimal.  The examiner stated that this, too, would make the PFT invalid.  

The VA examiner then addressed the findings provided by several private/outside physician who noted a congenital lung disorder.  The VA examiner discounted R.L.C.'s (Ph.D.) October 2001 report that the Veteran was born with 3/4 of a lung, noting that a Ph.D. is not a physician and cannot, therefore, provide a diagnosis relating to the lungs.  Dr. R.L.C. also stated that the Veteran was unable to keep up in the military because of pulmonary deficiency, but no objective evidence was submitted to corroborate this claim.  Dr. C.F.S. stated that the Veteran had chronic pulmonary atelectasis and asthma, but again, no corroborating evidence was provided.  

In sum, based on the above evidence, the VA examiner essentially determined that the Veteran did not have a current lung condition. (Emphasis added).  Although his private physician stated that the Veteran had chronic pulmonary atelectasis in 2005, his current chest x-ray did not show atelectasis or any other chronic pulmonary condition.  Thus, based on the lack of documentation of a congenital pulmonary condition, a normal entrance examination, and a normal examination currently for a congenital pulmonary condition, the examiner stated "I cannot be willing to sign my opinion that the Veteran has a congenital pulmonary condition."  However, "if the Board wishes to determine that the Veteran has chronic pulmonary atelectasis in spite of contrary evidence, I will state that there is no evidence that a pre-existing lung condition was aggravated by his 6 weeks of military service."  In so finding, the examiner again noted that there was no documentation of a current pulmonary condition, to include chronic pulmonary atelectasis.  The Veteran's statements were taken into account in forming this opinion.  The examiner further noted that she was unable to state "that the Veteran has a condition for which there is not sufficient medical evidence," and that "a statement from another physician that the Veteran has or had a condition without supporting, corroborating evidence, is insufficient to make a valid medical statement."  A September 2013 addendum (contained in email correspondence) opinion from another VA examiner indicated that she reviewed the claims file, as well as the September 2013 VA examiner's opinion, and agreed "that there is no evidence to support the patient's self-report of congenital lung disease."  In so finding, the examiner noted that none of the Veteran's physical examinations over the course of the last decade support a diagnosis of any pulmonary disease.  The examiner also agreed that there was no evidence to show that his 6 weeks of military service aggravated a congenital pulmonary diagnosis, "if the Board felt one was present." 

In an October 2013 email addendum to the September 2013 VA examination report, Dr. E.B., M.D., stated that she discussed the medical evidence in the claims file and reviewed the concise review of the September 2013 examiner.  She agreed that there was "no evidence to support the patient's self-report of congenital lung disease," finding that his evaluations over the past decade have not supported a diagnosis of any pulmonary disease.  

Analysis - Lung Condition 

The Veteran essentially contends that he has a congenital and/or pre-existing lung condition that was aggravated during his brief period of active duty service.  He specifically asserts that he was born with lungs that are only 3/4 of their normal size and that this made his physical training during service very difficult.  

In this case, the objective medical evidence of record, including numerous VA examinations/opinions, PFTs, chest x-rays, and other diagnostic testing, fails to demonstrate that the Veteran has a current lung/pulmonary disability, congenital or otherwise. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  

Indeed, VA examinations conducted in October 1999 and February 2012 found no evidence of a lung or pulmonary disorder.  Additionally, after extensive review of the nearly 9 volumes of medical and lay evidence of record, VA examiners in January 2013, September 2013, and October 2013 expressly opined that the Veteran did not have a current lung disorder. (Emphasis added).  The VA examiners (both physicians) explained in great detail their reasoning and rationale for this conclusion; the September 2013 examiner, in particular, considered the Veteran's statements, service records, post-service private treatment records and diagnoses, and VA treatment records in arriving at her conclusion that no lung condition was present.  For these reasons, the Board finds the January 2013 and September 2013 medical opinions to be highly probative as to the issue of current disability. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

In so finding, the Board acknowledges that symptoms such as shortness of breath and dyspnea were noted on VA examinations in October 1999 and February 2012, respectively.  However, as explained above and immediately below, no underlying lung disorder has been associated with these reported symptoms. See, e.g., VA Examinations/Opinions, October 1999, September 2013, and October 2013.  Further, to the extent that such respiratory symptoms were noted during various VA examinations, the October 1999 examiner expressly stated that the Veteran was likely exaggerating his reported pulmonary complaints, while the January and September 2013 examiners deemed the February 2012 PFTs unreliable.  

In this same vein, the Board finds it noteworthy that the Veteran has been largely uncooperative with VA pulmonary diagnostic testing throughout the course of this lengthy appeal - e.g., failing to report for VA pulmonary examinations, refusing chest x-rays and repeat PFTs, exerting poor effort on PFTs, etc.  Such tests are absolutely essential in ascertaining the presence and/or etiology of any claimed lung/pulmonary disorder.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board also acknowledges that the Veteran has submitted numerous treatment records (both private and VA) over the course of this appeal which appear, at least on their face, to support a lung disorder diagnosis.  However, several of these diagnoses were provided in the context of the Veteran's service connection claim for a psychiatric disorder and, as noted by the September 2013 VA examiner, were offered either by a social worker who, absent some evidence of medical expertise or training, is not qualified to render a complex medical diagnosis (such as atelectasis), or a VA psychologist (Dr. R.L.C., Ph.D.).  Dr. R.L.C. is not shown to have a medical degree.  He presumably received some training regarding relationships of psychiatric disabilities to physical disabilities; however, he is not shown to have the expertise in determining the presence or etiology of a physical disability, such as a congenital lung condition or atelectasis that would flow from medical training.  There is also no indication that Dr. R.L.C. performed diagnostic tests in association with his assessment of the Veteran's claimed lung condition.  Consequently, his medical opinion regarding current medical disability is of limited probative value in this matter.  

With respect to the medical reports provided by Drs. E.C.B. and C.F.S., the diagnoses contained therein appear to be based almost entirely on the Veteran's own historical reports of having a congenital lung condition, which, as noted above, have not been substantiated or otherwise corroborated by the objective medical evidence of record (and, as explained below, the Veteran is not competent to diagnosis his own lung disorder).  In fact, Drs. E.C.B. and C.F.S. provided these diagnoses without any contemporaneous diagnostic pulmonary testing, such as PFTs or chest x-rays, so as to confirm the presence of a current lung disorder.  For these reasons, the diagnoses rendered by O.C.H. (social worker), Dr. R.L.C. (Ph.D.), Dr. E.C.B., and Dr. C.F.S. are of limited probative value here. 

Finally, the Board acknowledges the Veteran's many statements concerning a reported congenital lung disorder.  As a layperson, the Veteran is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1377).  Diagnosis of a congenital lung condition, atelectasis, or any other lung or pulmonary condition, however, is medical in nature and requires a medical diagnosis.  Accordingly, the Veteran's unsupported lay statements indicating that he currently has a lung disorder, congenital or otherwise, are neither competent nor probative evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

Again, the most probative evidence of record with respect to the question of whether a lung disorder is present are the October 1999, January 2013, and September 2013 VA examiners' findings.  This evidence establishes that there is no current lung disorder, congenital or otherwise.  The Veteran's unsupported lay statements are outweighed by the competent and more probative clinical findings, or more specifically, the lack thereof.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has a congenital lung disorder, this falls outside the realm of common knowledge of a lay person.  Rather, this is a complex medical question that even a physician requires clinical testing to determine, and thus is not capable of direct lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer, supra.  As the Veteran does not have a lung disability during any period on appeal, entitlement to service connection for a lung disorder is denied. 

2. An Acquired Psychiatric Disorder, Other Than Anxiety Disorder - Factual Background

As noted in the introduction portion of this decision, the RO granted service connection for anxiety disorder, NOS, in October 2013.  However, the Board must still address whether separate service connection is warranted for any mental disability that my reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record. See Clemons, supra. 

Throughout the course of this appeal, the Veteran has variously asserted that he was abused and harassed by a drill sergeants in-service. See e.g., Stressor Statement, June 2001.  During his December 2002 Board hearing, he stated that he was unable to keep up with the physical demands of basic training as a result of his claimed lung condition.  He stated that the drill instructors singled him out.  He described being hit in the jaw by a staff sergeant, which broke his jaw and damaged his eardrum.  He stated that he almost drowned after being thrown into the water by his drill instructors.  

Service medical records show that at enlistment in September 1977, his clinical evaluation was normal.  His lungs were evaluated as normal.  The Veteran was seen at the dental facility on January 9, 1978.  No mention was made of an injury to the jaw.  The Veteran was not given a separation examination.  However, he signed a statement saying that he had been examined during the past 90 days and was considered physically qualified for separation from active duty. 

Records from the Depot Aptitude Board were submitted from March 1978.  They show that the Veteran was discharged as unsuitable on March 17, 1978.  The reason he was determined to be unsuitable was that he displayed an immature personality. It was noted that he had been a constant discipline problem and a disruptive force within his platoon. 

A March 1998 VA treatment record notes a diagnosis of depression; the Veteran was prescribed Zoloft. 

In September 1999 correspondence from C.H., M.S.W., she wrote that the Veteran had recurrent depressive moods related to his physical health impairments.  She diagnosed recurrent major depression, PTSD, and multiple personality disorders.  

In June 2001, O.C.H, a VA social worker, wrote that the Veteran had been treated in the VA outpatient clinic for depression and symptoms of PTSD. See also, July 2001 Correspondence. 

In December 2001 correspondence, Dr. E.C.B.'s social worker/case manager, C.H., wrote that treatment with Dr. E.C.B. began in 1979 and continued until 1982, and again in 1985.  In 1979, he was described as having high anxiety, impulsiveness, mood swings, hostility, poor judgment, panic attacks, and depressed mood. 

In March 2002 correspondence, Dr. E.C.B. stated that the Veteran's condition remained the same: PTSD and bipolar disorder. 

In March 2003 correspondence (and duplicative of November 2001 correspondence), C.H., a social worker, stated that the Veteran had "service connected acute stress disorder."  

In September 2003 correspondence from Dr. E.C.B., he wrote that the Veteran "meets the eligibility criteria for a 100 % PTSD disability rating."

In June 2004 correspondence from Dr. C.F.S., he wrote that the Veteran had a long-standing history of PTSD, which was being treated by his psychiatrist. 

In January 2004 correspondence from Dr. E.C.B., he wrote that the Veteran suffered "with a 100 percent service connected disability for which the diagnosis is posttraumatic stress disorder, with the continuing pre-existing lung condition which was service connected aggravated."  

In February 2004 correspondence, Dr. K.D. (VA) stated that, without pulmonary function testing, no records from 1978, and multiple stressors that can cause PTSD, "I am not able to say that the U.S. Army or Marine Corps training is or is not the cause of the stressors that first caused his PTSD."  

In a July 2006 letter from Dr. E.C.B., he again stated that the Veteran "continues with posttraumatic stress disorder" and because of extenuating circumstances related to this disorder and continued hardships financially, socioeconomically, mentally, emotionally, and physically, his condition has not improved.  Dr. E.C.B. noted trauma both in the military ("suffered abuse and harassment") as well as post-military. 

A September 2006 treatment record from Dr. C.F.S., references anxiety disorder and PTSD, with no additional findings or comments.  

An October 2006 note from Dr. E.C.B. (written on a prescription pad) again references PTSD as related to service. 

The Veteran underwent a VA PTSD examination in February 2012, at which time the examiner diagnosed anxiety disorder, NOS, (Axis I), and personality disorder, NOS, with schizotypal features (Axis II).  After extensive review of the claims file and the Veteran's statements, the examiner determined that the Veteran's symptoms were not consistent with a diagnosis of PTSD, despite the fact that his claimed stressor could theoretically support such a diagnosis.  The examiner stated that the Veteran had denied all but two PTSD indicia (criteria), and that this was insufficient to warrant a PTSD diagnosis.  Rather, the examiner stated the Veteran's presentation was more consistent with a diagnosis of schizotypal personality disorder, with a secondary condition of anxiety disorder.  The examiner explained that personality disorders, such as schizotypal personality disorder, are developmental in nature and are not caused by or incurred during military service.  The examiner then opined that it was less likely than not that anxiety disorder was caused by or incurred during service. 

In a September 2012 VA addendum report, the examiner stated that the Veteran entered basic training with an "immature personality" and a "defective attitude," as based on his personnel records.  The examiner noted that there was no mention of a decline in performance (as would be consistent with in-service trauma); rather, his poor performance was consistent.  This, coupled with the Veteran's reports of an extensive history of childhood physical abuse and neglect, constituted "clear and unmistakable evidence" of pre-existing mental health problems.  However, the examiner stated that there was no reason to believe that his purported in-service traumatic events were any more significant than the raft of trauma he experienced prior to and following service.  According to the examiner, the pre- and post-military trauma spanned many more years and was far more intense (as reported by the Veteran) than the in-service trauma.  The examiner again diagnosed anxiety disorder NOS, as a byproduct of schizotypal personality disorder.  She again opined that anxiety disorder was less likely than not caused by, incurred during, or aggravated by military service.  

With respect to the other psychiatric diagnoses of record, including depression and bipolar disorder, the September 2012 VA examiner stated that she was unable to find any explanation for these diagnoses, and that it was her "clinical impression" that the Veteran did not manifest depressive or manic symptoms.  Rather, his reported difficulties with sleep and concentration "are better accounted for by his diagnosed anxiety disorder NOS."  

A March 2013 VA addendum report again noted that there was clear and unmistakable evidence that the Veteran had a psychiatric disorder which pre-existed service.  The examiner cited to the Veteran's personnel records showing "immature personality" and "inadequate behavior."  The examiner stated that the Veteran had demonstrated "an enduring pattern of inner experience and behavior that deviates markedly from the expectations of [his] culture (DSM-IV)."  Furthermore, the pattern has borne out to be "inflexible and pervasive across a broad range of personal and social situations."  As a result, the Veteran has experienced clinically significant distress and impairment in social, occupational, and other important areas of functioning.  The examiner stated that this was the definition of a personality disorder.  The examiner referred to the February 2013 VA examination report that specifically diagnosed personality disorder, NOS, and anxiety disorder (the latter reflecting the level of distress he experiences as a result of his impaired functioning).  Both conditions were determined to have pre-existed service and with no aggravation of anxiety disorder during service.  Notably, the examiner went on to state that the treatment records referencing "diagnoses of PTSD, depression, and bipolar disorder are lacking with regard to descriptions of specific symptoms experienced by the Veteran to warrant any of these diagnosis; nor is there any psychodiagnostic evidence of these disorders." (Emphasis added).  

Most recently, in October 2013, a different VA examiner opined that the Veteran entered military service without any psychiatric abnormality noted, and initially manifested his mental disorder during boot camp training resulting in his separation, and that "he has continued to manifest the same psychiatric disorder, currently diagnosed as anxiety disorder NOS, seeking evaluation, and undergoing treatment, after leaving active military service and continuing through the present."  Service connection for anxiety disorder (on a direct incurrence basis) was granted in October 2013 pursuant to this opinion.  

Analysis 

The Board concludes that service connection for a separate acquired psychiatric disorder, other than anxiety disorder NOS, is not warranted.  

The Board will first address the Veteran's assertion that he is entitled to service connection for PTSD.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV. 

VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases. See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  However, as discussed fully below, because the Veteran does not have a confirmed diagnosis of PTSD, the provisions of the amended regulation regarding stressor verification are not applicable.

According to the February 2012 VA examiner, the Veteran's alleged in-service personal assault did meet the stressor criteria for a diagnosis of PTSD.  However, further examination revealed that he did not, in fact, meet the remaining diagnostic criteria for an actual diagnosis of PTSD under the DSM-IV.  The September 2012, March 2013, October 2013 VA examination reports confirmed this opinion, finding that the only diagnoses applicable to the Veteran were anxiety disorder, NOS - a condition for which he is already service-connected - and personality disorder.  As already noted, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection, including personality disorders.  The record contains no other competent medical evidence diagnosing the Veteran with PTSD in accordance with the DSM-IV. (Emphasis added).  In this regard, the Board acknowledges that various VA treatment records referenced above show PTSD diagnoses, and correspondence from Dr. E.C.B. (and his office case/social worker, C.H.) and Dr. C.F.S. also reflect PTSD diagnoses.  However, as explained by the February 2012 and March 2013 VA examiners (both clinical psychologists), the other PTSD diagnoses of record are lacking with regard to psychodiagnostic evidence and descriptions of specific symptoms experienced by the Veteran so as to warrant an actual PTSD diagnosis (i.e., DSM-IV conforming).  The February 2012 VA examiner noted that Dr. E.C.B.'s evaluation of the Veteran, in particular, was entirely devoid of any "actual mental health symptoms or a full rationale for why [the Veteran's] presentation is consistent with PTSD." See February 2012 VA Examination Report, p. 7.  The Board agrees with the VA examiner's assessment.  In fact, other than C.H., who is a social worker/case manager, none of the Veteran's psychiatrists or psychologists or other mental health providers have ever referenced the DSM-IV or its related criteria when asserting that the Veteran suffered from PTSD.  With respect to C.H.'s reference to the DSM-IV in September 1999 correspondence, as already noted, several VA mental examiners in 2012 and 2013, who have the requisite training and expertise to offer a medical diagnosis, opined that the only disabilities that the Veteran presently suffers from are anxiety disorder and personality disorder.  The Board finds the medical opinion of a licensed psychologist to be more probative than that offered by a social worker with less training. 

For the reasons outlined above, the Board finds the opinions of the February 2012 and March 2013 VA clinical psychologists to be more probative than the assertions offered by the Veteran's other mental health providers/social workers.  Therefore, as there is no competent evidence diagnosing PTSD as related to military service, service connection is not warranted.

The preponderance of the evidence of record also reflects that the Veteran does not suffer from any other acquired psychiatric disorder, aside from the already service-connected anxiety disorder, that manifested during, or as a result of, active military service.  According to the Veteran's service treatment records, he was discharged because of "immature personality" and a "defective attitude."  No actual psychiatric disorder was noted at this time.  The Board recognizes that treatment records during the course of this appeal also reflect depression and/or bipolar diagnoses.  However, as already noted, multiple VA examiners (February 2012, September 2012, March 2013, and October 2013), who have the requisite training and expertise to offer a medical diagnosis, opined that the only acquired psychiatric disorder that the Veteran suffers from is an anxiety disorder, NOS.  In fact, the September 2012 VA examiner expressly opined that she was unable to find any explanation for the reported depression and bipolar diagnoses and that it was her "clinical impression" that the Veteran did not manifest depressive or manic symptoms.  Rather, his symptoms were best encompassed by the anxiety disorder diagnosis.  The March 2013 VA addendum report echoes these findings.  In sum, the Board finds the medical opinions of the VA licensed psychologists to be more probative than those offered by a social worker with less training, and Drs. C.F.S. and/or E.C.B., who offered no psychodiagnostic evidence or descriptions of specific symptoms experienced by the Veteran so as to support the other diagnoses. See February 2013 VA examination report.  

The Board recognizes that the Veteran believes he suffers from a psychiatric disorder as a result of military service.  Specifically, he has alleged that he suffers from PTSD as a result of an in-service personal assault/trauma.  However, the record does not reflect that the Veteran (nor any of the other lay persons who have submitted statements of record) has the requisite training and expertise to differentiate between the diagnoses of a personality disorder, PTSD, and anxiety, bipolar, and/or depressive disorders. See Jandreau, supra; see also Davidson, supra.  

In summary, service connection may not be granted for a personality disorder, unless there is evidence of additional disability superimposed as a result of military service.  In this case, service connection is already in effect for anxiety disorder, NOS, and the Veteran has not been found to have any other acquired psychiatric disabilities.  While the record does note diagnoses of PTSD, depressive disorder, and bipolar disorder on a number of occasions, these diagnoses are not as reliable as those offered by the VA psychologists in February 2012, September 2012, March 2013, and October 2013.  The preponderance of the evidence of record, therefore, demonstrates that service connection for a psychiatric disorder, other than anxiety disorder, NOS, is not warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, other than anxiety disorder, must be denied.


ORDER


Entitlement to service connection for a lung disorder, to include atelectasis, is denied. 

Entitlement to service connection for an acquired psychiatric disorder, other than anxiety disorder, is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


